Exhibit TechTarget Files 8-K Following Receipt of Nasdaq Notice Needham, MA – May 15, 2009- Information technology (IT) media company TechTarget, Inc. (NASDAQ: TTGT) today reported that, on May 14, 2009, the Company received a Nasdaq Staff Deficiency letter indicating that it is not in compliance with the filing requirement under Nasdaq Marketplace Rule 4310(c)(14) due to its failure to timely file its Quarterly Report on Form 10-Q for the quarter ended March 31, 2009.The Company currently anticipates making all necessary filings to become current in its reporting obligations as soon as practicable. Pursuant to Nasdaq rules, the Company has until July 13, 2009 to submit a plan to the Nasdaq staff to regain compliance with Nasdaq’s filing requirement. The Company will endeavor to become current in its reporting obligations prior to such date, and intends to submit a compliance plan to Nasdaq if it is unable do so. Following any such submission, and because the Company also remains delinquent in its filing of its Form 10-K for the period ending December 31, 2008, Nasdaq may provide the Company with up to 180 days from that initial delinquent filing (until September 28, 2009) to regain compliance. About
